 1                                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
      In re:                                           Case No. 5:18-CV-00406-JLS
11
                                                       Adv. Case No. 6:17-AP-01117-MJ
12    JANET N. WAGABAZA,
                                                       BK Case No. 6:07-BK-17151-MJ
13              Debtor.
      _________________________________                ORDER DENYING REQUEST
14                                                     FOR ORAL ARGUMENT (DOC.
      R. ERIC BEVERIDGE,                               67)
15
16                    Appellant,                       ORDER AFFIRMING
                                                       BANKRUPTCY COURT
17    v.                                               JUDGMENT AND ORDER RE
                                                       ATTORNEY’S FEES
18    JANET N. WAGABAZA,
19
                      Appellee.
20
21             This is a bankruptcy appeal. It arises out of the Bankruptcy Court’s disposition
22   of an adversary proceeding (“AP”) captioned Janet Nabwanda Wagabaza v. R. Eric
23   Beveridge, et al., Case No. 6:17-ap-01117-MJ (C.D. Bankr.), which is part of a
24   bankruptcy action captioned In re Janet Nabwanda Wagabaza, Case No. 6:07-bk-
25   17151-MJ (C.D. Bankr.). Specifically, Appellants R. Eric Beveridge, as Trustee of
26   The R. Eric Beveridge Separate Property Trust Dated February 12, 1999, and Special
27   Default Services, Inc. (collectively, “Beveridge”) appeal the Bankruptcy Court’s
28   award of summary judgment in favor of the Debtor, Janet Nabwanda Wagabaza
 1   (“Debtor”), which ultimately culminated in the Bankruptcy Court’s Judgment. 1
 2   Beveridge also appeals the Order Awarding Attorney’s Fees and Costs in favor of
 3   Debtor.2
 4          The parties have filed, and the Court has considered, an Amended Opening
 5   Brief (Doc. 58), an Answering Brief (Doc. 64), and a Reply Brief (Doc. 66).
 6   Appellant has filed 26 volumes of Excerpts of Record (“EOR”). (Docs. 32-33, 35-57
 7   & 59.)
 8          Appellant filed a Request for Oral Argument. (Doc. 67.) Oral argument is not
 9   required where “the facts and legal arguments are adequately presented in the briefs
10   and record, and the decisional process would not be significantly aided by oral
11   argument.” Fed. R. Bankr. P. 8019(b)(3). The Court finds that to be the case here;
12   therefore, the Court denies Appellant’s Request for Oral Argument.
13          As set forth below, the Court AFFIRMS the Judgment and AFFIRMS the Order
14   Awarding Attorney’s Fees and Costs.
15   I.     Background
16          The facts underlying the adversary proceeding and this appeal are not complex,
17   but they are unusual, and they may be summarized as follows. 3 Well over a decade
18   ago, on November 6, 2007, Debtor-Plaintiff Janet Nabwanda Wagabaza (“Debtor”)
19   filed a Chapter 7 bankruptcy petition. At that time, she identified her ownership
20   interest in her personal residence in Corona, California (“the Property”) on her
21   Schedule A in support of her petition. She identified two liens on the Property: The
22   June 24, 2004 First Deed of Trust in favor of Wells Fargo Bank, N.A. (“Wells
23   1
       The Judgment (AP Doc. 104) incorporates the Order Granting Summary Judgment Motion of
24   Plaintiff and Denying Summary Judgment Motion of Defendant (“SJ Order”) (AP Doc. 103), the
     Statement of Uncontroverted Facts and Conclusions of Law (“Stmt. of Facts” or “Concl. of Law,” as
25   appropriate) (AP Doc. 102), and the Memorandum of Decision regarding, inter alia, the Preliminary
     Injunction and Summary Judgment. (“Mem. of Dec.”) (AP Doc. 101.)
     2
26     The Order Awarding Attorney’s Fees and Costs (“Fee Award”) (AP Doc. 185) incorporates the
     Memorandum of Decision on Amount of Attorney’s Fees (“Att’y Fee Mem.”) (AP Doc. 184).
     3
27     The relevant facts are not in dispute. Set forth more fully in the Memorandum of Decision, they
     are only briefly summarized here to the extent necessary to provide context to the Court’s
28   disposition of the appeal. Unless otherwise attributed, the source is the Bankruptcy Court’s
     Memorandum of Decision. (See AP Doc. 101.)
                                                    2
 1   Fargo”), and the October 31, 2006 Second Deed of Trust, which had been transferred
 2   in favor of Beveridge and recorded on January 4, 2007.4 In late December 2007 and
 3   January 2008, Wells Fargo sought and obtained relief from the automatic stay and
 4   foreclosed on the Property as the first lienholder.5 The Trustee’s Deed Upon Sale was
 5   recorded on February 20, 2008. (AP Doc. 1-25, Adversary Compl. Ex. 13 at 1.) The
 6   proceeds from the sale of the Property did not exceed the amount due to Wells Fargo.
 7   (Id. (stating that the amount of unpaid debt was $440,718.30 and that the amount paid
 8   by the grantee was $284,750.00).)
 9          In late February 2008, Debtor’s debts were discharged and her bankruptcy case
10   closed.
11          The same year, on May 23, 2008, Debtor’s sister Zipporah Wagabaza obtained
12   a mortgage from Countrywide to purchase the Property from Wells Fargo, resulting in
13   a deed of trust in favor of Countrywide, which was filed the same day. After that
14   time, Debtor continued to live in the Property as her personal residence. Seven years
15   later, on April 15, 2015, Zipporah conveyed the Property to Debtor, subject to the
16   Countrywide deed of trust. A few months later, on August 20, 2015, Debtor took out
17   her own mortgage loan and paid off the Countrywide loan. Countrywide recorded a
18   Full Reconveyance to the new lender on September 9, 2015.
19          Less than a year after the reconveyance, but eight years after Wells Fargo’s
20   foreclosure sale, Beveridge took action to reassert an interest in the Property.
21   Beveridge claimed a right to the Property by application of California Civil Code
22   § 2930, which provides that “[t]itle acquired by the mortgagor subsequent to the
23   execution of the mortgage, inures to the mortgagee as security for the debt in like
24   manner as if acquired before the execution.” Cal. Civ. Code § 2930. In reliance on
25
     4
26     Because the additional entities are not relevant to the Court’s analysis, the Court omits reference to
     the lienholders’ predecessors and servicers and refers only to Wells Fargo and Beveridge. For
27   instance, on Debtor’s Schedule D, Saxon Mortgage Company (“Saxon”) appears as the holder of the
     First Deed of Trust; Saxon was Wells Fargo’s servicer. (See BK. Doc. 1 at 16.) Beveridge’s interest
28   is listed on Schedule D as Unified Mortgage Services. (See id.)
     5
       It is undisputed that Beveridge’s lien was junior to Wells Fargo’s lien.
                                                       3
 1   this provision of California law, Beveridge recorded a Notice of Default and Election
 2   to Sell on July 28, 2016, claiming his lien was senior to that of the new lender. On
 3   November 1, 2016, Beveridge recorded a Notice of Trustee’s Sale against the
 4   Property.
 5          Debtor countered this move by filing suit in state court two weeks later, where
 6   she sought injunctive relief, cancellation of documents, and declaratory relief.6 She
 7   obtained a temporary restraining order (“TRO”) halting the foreclosure sale, but when
 8   the scheduled hearing on the preliminary injunction was continued multiple times, on
 9   May 3, 2017, the TRO expired after Debtor’s counsel was permitted to withdraw
10   without substituted counsel.
11          A week later, Beveridge conducted a nonjudicial foreclosure sale of the
12   Property and was himself the successful bidder. He recorded the Trustee’s Deed on
13   Sale on June 1, 2017 and on June 11, 2017, he served Debtor with a 3-day Notice to
14   Quit. In response, Debtor filed a motion to reopen her bankruptcy case, which was
15   granted, and on June 15, 2017, Debtor filed the adversary proceeding against
16   Beveridge. (See BK Doc. 23 (Order Reopening); AP Doc. 1 (Adversary Complaint).)
17   The Adversary Complaint sought declaratory relief regarding Beveridge’s rights to the
18   Property, cancellation of recorded documents (including Beveridge’s June 1, 2017
19   Trustee’s Deed Upon Sale), and injunctive relief prohibiting Beveridge from filing an
20   unlawful detainer action against her. (AP Doc. 1.) Debtor also filed a Motion to Hold
21   Beveridge in Contempt in the main bankruptcy case. (BK Doc. 27.)
22          The parties thereafter filed a number of motions in the adversary proceeding,
23   including a motion for preliminary injunction and cross-motions for summary
24   judgment. The Bankruptcy Court made a number of rulings as to its jurisdiction and
25   other procedural issues. Additionally, as to the merits, the Bankruptcy Court ruled
26   that under California state law, Beveridge’s junior lien on the Property was
27   6
      Beveridge filed a counterclaim seeking declaratory relief that he was authorized to foreclose on the
28   property. (See AP 90 at 70-77.)

                                                      4
 1   extinguished upon the foreclosure sale by Wells Fargo, which netted insufficient
 2   proceeds to satisfy Debtor’s obligation to Wells Fargo. The Bankruptcy Court also
 3   ruled that any in personam obligation Debtor may have had to Beveridge after the
 4   foreclosure sale was thereafter discharged in bankruptcy, and that the preemptive
 5   effect of federal bankruptcy law precluded application of state law that otherwise may
 6   have revivified Beveridge’s lienholder interest in the Property when Debtor reacquired
 7   it.
 8         As a result, the Bankruptcy Court entered Judgment awarding injunctive and
 9   declaratory relief. (See generally AP Doc. 104, Judgment.) The Judgment enjoins
10   Beveridge from taking any action to enforce either the original sold-out, extinguished
11   junior lien or the Deed on Sale recorded on June 1, 2017. (Judgment at 2-3.) The
12   Judgment also sets forth declaratory relief providing, inter alia, that “legal title to the
13   [P]roperty . . . is vested in Janet Wagabaza[, Debtor,] . . . free and clear of any liens,
14   claims, or encumbrances of Beveridge.” (Id.) Finally, the Bankruptcy Court awarded
15   attorney’s fees and costs to Debtor. (AP Doc. 185.) Beveridge appeals all of these
16   rulings.
17   II.   Standard of Review
18         The district court reviews the bankruptcy court’s legal conclusions de novo and
19   its factual determinations for clear error. Neilson v. Chang (In re First T.D. & Inv.,
20   Inc.), 253 F.3d 520, 526 (9th Cir. 2001). Jurisdictional issues in bankruptcy appeals
21   are reviewed de novo. Durkin v. Benedor Corp. (In re G.I. Indus., Inc.), 204 F.3d
22   1276, 1279 (9th Cir. 2000). Issues of statutory interpretation are reviewed de novo.
23   In re Curtis, 571 B.R. 441, 444 (B.A.P. 9th Cir. 2017). “De novo means review is
24   independent, with no deference given to the trial court’s conclusion.” Id.
25
26
27
28
                                                  5
 1   III.   Invalidity of Beveridge’s Reasserted Security Interest in the Property
 2          On de novo review, the Court makes the following conclusions, all of which are
 3   in accord with the Bankruptcy Court’s rulings.
 4          At the time of Debtor’s filing of her Chapter 7 Petition, the Property became
 5   part of the bankruptcy estate, ceasing to be Debtor’s property. See 11 U.S.C.
 6   § 541(a)(1).
 7          When the Bankruptcy Court granted relief from the automatic stay to the holder
 8   of the first-position mortgage on the Property (Wells Fargo), the Order expressly
 9   granted Wells Fargo the right to foreclose on the Property in accordance with non-
10   bankruptcy law. (BK 12 (Order Granting Relief from Stay).)
11          When Wells Fargo foreclosed on the Property, Beveridge’s junior lien interest
12   in the Property was extinguished by operation of California law. See Roseleaf Corp.
13   v. Chierighino, 59 Cal. 2d 35, 44 (1963); In re Salamon, 528 B.R. 171, 178 (B.A.P.
14   9th Cir. 2015) (applying California law), aff’d, 854 F.3d 632 (9th Cir. 2017);
15   Cadlerock Joint Venture, L.P. v. Lobel, 206 Cal. App. 4th 1531, 1536 (2012); Bank of
16   Am. v. Graves, 51 Cal.App.4th 607, 611-12 (1996) (citation omitted). Thus,
17   Beveridge’s junior lien did not “pass-through” the bankruptcy case.
18          Thereafter, the only possible recovery for Beveridge was to seek a deficiency
19   judgment—an unsecured monetary judgment—against Debtor for the full amount of
20   the underlying obligation. See Roseleaf, 59 Cal.2d at 43-44 (holding that a sold-out
21   junior lienholder is not barred from seeking a deficiency judgment where the senior
22   lienholder forecloses on the property); Cadlerock, 206 Cal. App. 4th at 1542 (same);
23   Graves, 51 Cal. App. 4th at 612-13. In such a case, the sold-out junior lienholder sues
24   not based on his security interest but based on the promissory note. Cadlerock, 206
25   Cal. App. 4th at 1543 (“[A] sold-out junior lienor may pursue its only available
26   remedy of suing directly on the debtor’s breach of a now unsecured junior promissory
27   note.”); Graves, 51 Cal. App. 4th at 612 (“A sold-out junior thus holds security that
28
                                                6
 1   has ‘become valueless’ and is permitted to sue directly on the note.”) (citation
 2   omitted).
 3          Ten days after the foreclosure sale, Debtor’s unsecured, pre-petition debts were
 4   discharged in bankruptcy pursuant to 11 U.S.C. § 727(b).7 (See BK Doc. 15.) This
 5   discharge included Debtor’s personal liability on the Promissory Note. See Johnson v.
 6   Home State Bank, 501 U.S. 78, 82-83 (1991) (noting that the personal liability of the
 7   debtor on a promissory note is discharged under Chapter 7 regardless of whether the
 8   corresponding lien on real property “passes through” the bankruptcy case); In re
 9   Davis, 778 F.3d 809, 813 (9th Cir. 2015) (same, citing Johnson). The discharge
10   “operates as an injunction against the commencement . . . of an action . . . to collect,
11   recover or offset any . . . debt as a personal liability of the debtor.” 11 U.S.C.
12   § 524(a)(2).8 Thus, as of the date of the discharge, February 21, 2008, Debtor had no
13   remaining obligation to Beveridge, secured or otherwise.
14          Beveridge’s claim to the property under California Civil Code § 2930 is invalid
15   because § 2930 is inapplicable where there is no existing debt at the time of
16   acquisition of title by the mortgagor. More specifically, the language of § 2930
17   provides that after-acquired title inures to the benefit of a mortgagee (or lender) “as
18   security for the debt in like manner as if acquired before the execution.” Cal. Civ.
19   Code § 2930 (emphasis added). Thus, § 2930 presupposes that the mortgagor owes a
20   debt to the mortgagee at the time she acquires the title. Here, after the foreclosure sale
21   and the bankruptcy discharge, both the security interest in the Property and Debtor’s
22   personal liability were extinguished as a matter of law; therefore, by its terms, § 2930
23   does not apply.
24          Alternatively, if § 2930 could be interpreted to apply to Beveridge’s claimed
25   interest here, it would conflict with and would therefore be preempted by Bankruptcy
26   Code § 552(a). On this point, the Bankruptcy Court analyzed the preemptive scope of
27   7
       Generally, the discharge of debt is subject to the exceptions set forth in 11 U.S.C. § 523, none of
28   which are applicable here.
     8
       Thus, the discharge is sometimes referred to as the “discharge injunction.”
                                                       7
 1   § 552(a), and the Court adopts its analysis without further comment. (See Mem. of
 2   Dec. at 20-25.) Accordingly, Beveridge may not rely upon § 2930 to reassert a
 3   security interest in the Property.
 4          On de novo review, the Court agrees with the Bankruptcy Court’s conclusion
 5   that Debtor has no remaining indebtedness to Beveridge and that Beveridge has no
 6   valid claim to the Property. Therefore, the Court AFFIRMS the Bankruptcy Court’s
 7   Judgment.
 8   IV.    Procedural Challenges
 9          The Court also considers a number of procedural challenges raised by
10   Beveridge. None of these challenges has merit.
11          A.     The Bankruptcy Court Had Subject-Matter Jurisdiction Over the
12                 Adversary Proceeding Because It Was a “Core Proceeding.”
13          Bankruptcy judges have jurisdiction to consider “all core proceedings” that
14   “aris[e] under [the Bankruptcy Code]” or “aris[e] in . . . a case under [the Bankruptcy
15   Code].” 28 U.S.C. § 157(b)(1). “Core proceedings” expressly include
16   “determinations as to the dischargeability of particular debts; . . . determinations of the
17   validity, extent, or priority of liens; [and] . . . other proceedings affecting . . . the
18   adjustment of the debtor-creditor . . . relationship.” 28 U.S.C. § 157(b)(2)(I), (K) &
19   (O). “A matter ‘arises under’ the Bankruptcy Code if its existence depends on a
20   substantive provision of bankruptcy law, that is, if it involves a cause of action created
21   or determined by a statutory provision of the Bankruptcy Code.” In re Ray, 624 F.3d
22   1124, 1131 (9th Cir. 2010) (citation omitted). “A proceeding ‘arises in’ a case under
23   the Bankruptcy Code if it is an administrative matter unique to the bankruptcy process
24   that has no independent existence outside of bankruptcy and could not be brought in
25   another forum, but whose cause of action is not expressly rooted in the Bankruptcy
26   Code.” Id. (citation omitted).
27          Here, the Bankruptcy Court correctly identified the primary issue as “the effect
28   of the discharge injunction on the right of Beveridge to reimpose a lien based on in
                                                 8
 1   rem rights after the in personam obligation to pay ha[d] been terminated” as a result of
 2   discharge in bankruptcy. (Mem. of Dec. at 13.) This issue falls squarely within the
 3   definition of “core proceedings” set forth above. Debtor’s claims also “aris[e] under”
 4   the Bankruptcy Code because their “existence depends on a substantive provision of
 5   bankruptcy law.” In re Ray, 624 F.3d at 1131 (citation omitted). Therefore, the
 6   Bankruptcy Court correctly held that it had subject-matter jurisdiction over the
 7   adversary action. (Mem. of Dec. at 13-14.)
 8          B.      The Prior Exclusive Jurisdiction Doctrine Does Not Require
 9                  Abstention in this Action
10          Beveridge argues that the prior exclusive jurisdiction doctrine requires the
11   Bankruptcy Court to abstain from hearing this action. (Opening Br. at 26-28.) The
12   Bankruptcy Court correctly rejected this argument. (Mem. of Dec. 25-28.) Because
13   the matter is a “core proceeding,” the Bankruptcy Court has exclusive jurisdiction
14   over the dispute, and the prior exclusive jurisdiction doctrine does not apply.
15          Generally, the prior exclusive jurisdiction doctrine states that “when one court
16   is exercising in rem jurisdiction over a res, a second court will not assume in rem
17   jurisdiction over the same res.” Chapman v. Deutsche Bank Nat. Tr. Co., 651 F.3d
18   1039, 1043 (9th Cir. 2011) (citation omitted). The doctrine likewise applies to quasi
19   in rem actions.9 Id. at 1044. The prior exclusive jurisdiction doctrine serves as “a
20   mandatory jurisdictional limitation” rather than a “discretionary abstention rule.”
21   Chapman, 651 F.3d at 1043.
22          Fundamentally, to constitute prior exclusive jurisdiction, the court first
23   exercising jurisdiction over the res must be “a court of competent jurisdiction.” See
24   Palmer v. Texas, 212 U.S. 118, 125 (1909) (“If a court of competent jurisdiction,
25   Federal or state, has taken possession of property, or by its procedure has obtained
26
     9
27     Where an action seeks to “determine interests in specific property as against the whole world” it is
     characterized as an in rem action, but where “the parties’ interests in the property [merely] serve as
28   the basis of the jurisdiction,” in an action, it is quasi in rem. Id. (citing Black’s Law Dictionary 1245
     (6th ed. 1990).)
                                                        9
 1   jurisdiction over the same, such property is withdrawn from the jurisdiction of the
 2   courts of the other authority as effectually as if the property had been entirely removed
 3   to the territory of another sovereignty.”).
 4         In this instance, the state court is not “a court of competent jurisdiction”
 5   because this is a core proceeding and bankruptcy courts have exclusive jurisdiction
 6   over core proceedings. See In re Gruntz, 202 F.3d 1074, 1081-82 (9th Cir. 2000)
 7   (bankruptcy courts have exclusive jurisdiction over bankruptcy cases and “all matters
 8   connected with the bankruptcy estate”); In re Birting Fisheries, Inc., 300 B.R. 489,
 9   499 (B.A.P. 9th Cir. 2003) (same). Because the matter is a “core proceeding” within
10   the exclusive jurisdiction of the Bankruptcy Court, and because the state court’s
11   exercise of jurisdiction would interfere with the Bankruptcy Court’s jurisdiction, the
12   state court is not a court of competent jurisdiction and therefore the prior exclusive
13   jurisdiction doctrine does not bar the Bankruptcy Court’s exercise of jurisdiction.
14         C.     Debtor’s Purported Removal of the State-Court Action
15         Almost five months after the filing of the Adversary Complaint, Debtor also
16   purported to remove the state-court action to the Bankruptcy Court, filing it under the
17   same adversary case number as the Adversary Complaint. (See AP Doc. 70 (Notice of
18   Removal).) This was procedurally incorrect. Beveridge contends this requires
19   reversal of the Bankruptcy Court’s judgment. (See Opening Br. at 18-21.)
20         The Bankruptcy Court eventually remanded the state-court action, clarifying
21   that the remand was not meant to affect the Bankruptcy Court’s Judgment regarding
22   the claims raised in the Adversary Complaint. (AP Docs. 112-113.) Beveridge
23   objects to the Bankruptcy Court’s delay in remanding the case. (See Opening Br. at
24   18-21.) However, the portion of the record to which he cites reveals only that
25   Beveridge had requested an entry of default be entered against Debtor. (See Opening
26   Br. at 18 (citing EOR Vol. 11:275); Doc. 42-2, EOR Vol. 11:275-77 (Request for
27   Entry of Default); Doc. 42-2, EOR Vol. 11:281 (noting Debtor’s status as “Default
28   Requested”).) To the extent that Beveridge may contend that an entry of default
                                             10
 1   against Debtor was imminent, and that as a result of the Bankruptcy Court’s action, he
 2   is now precluded from obtaining relief in the state-court action, it must still be
 3   rejected. As noted above, this matter is within the exclusive jurisdiction of the
 4   Bankruptcy Court.
 5         Thus, the purported removal and subsequent remand does not require reversal
 6   of the Bankruptcy Court’s Judgment.
 7         D.     Adjudication of the Present Dispute as an Adversary Action
 8                Was Appropriate
 9         Beveridge argues that Debtor has no private right of action for an alleged
10   violation of the § 524(a)(2) discharge injunction and that the present dispute should
11   have been dismissed because it was improperly filed as an adversary action. (Opening
12   Br. at 5-8 & 17-18.) In considering Beveridge’s arguments, it is helpful to give
13   careful attention to the types of relief sought by Debtor in the adversary action. As
14   noted above, Debtor filed the Adversary Complaint seeking various forms of
15   injunctive and declaratory relief, including injunctive relief to prohibit Beveridge from
16   taking actions that are inconsistent with Debtor’s continued possession of the
17   Property, declaratory relief that Beveridge has no legal right or claim to the Property,
18   and declaratory relief regarding the invalidity of the Trustee’s Deed Upon Sale
19   recorded by Beveridge against the Property.
20         Beveridge argues that Walls v. Wells Fargo Bank, N.A., 276 F.3d 502 (9th Cir.
21   2002) precludes “a private right of action to enforce § 524”; therefore, Debtor “does
22   not have a right to bring an adversary proceeding.” (Opening Br. at 6.) Because the
23   type of relief sought here differs from that sought in Walls, Walls does not control.
24   In Walls, the Ninth Circuit considered whether a debtor could maintain a claim under
25   the Fair Debt Collection Practices Act against a creditor that continued to attempt to
26   collect a debt after a debtor’s bankruptcy discharge. The Ninth Circuit held that
27   Congress intended no private right of action to enforce violations of the discharge
28   injunction, stating “[t]he obvious purpose is to enjoin the proscribed conduct—and the
                                               11
 1   traditional remedy for violation of an injunction lies in contempt proceedings, not in a
 2   lawsuit such as this one for money damages.” Walls, 276 F.3d at 508 (internal
 3   quotation marks and citation omitted). That the Walls court was focused upon
 4   whether a private right of action for money damages was available is further
 5   evidenced by its discussion of available remedies regarding violations of other
 6   provisions of the Bankruptcy Code. See Walls, 276 F.3d at 508-10. Specifically, the
 7   court noted that in 1978, Congress amended the automatic stay provision of the
 8   Bankruptcy Code to confer a private right of action to sue for damages for willful
 9   violations of the automatic stay provisions. Id. at 509. The court also noted that
10   although Congress amended the discharge injunction at the same time, it did not
11   include a similar provision authorizing a private right of action for damages based on
12   violations of the discharge injunction. Id. In light of this contrast, the court declined
13   to imply a private right of actions for damages for a violation of the discharge
14   injunction.
15         More pointedly, the only claims before the Walls court were claims for
16   damages, because the court expressly stated it was not considering claims for
17   injunctive relief and declaratory relief. Id. at 511 (“To the extent that Walls appeals
18   the district court’s dismissal of her claims for declaratory and injunctive relief, . . . we
19   decline to consider it because she failed to brief these issues.”) Thus, the Court reads
20   Walls as precluding claims for damages based on violations of a discharge injunction,
21   but not precluding the declaratory and injunctive relief sought here.
22         Beveridge also relies on Barrientos v. Wells Fargo Bank, N.A., 633 F.3d 1186
23   (9th Cir. 2011). Barrientos expressly reaffirms Walls and addresses the manner in
24   which a debtor may remedy a violation of the discharge injunction. Barrientos held
25   that violations of the discharge injunction are to be addressed by the filing of a motion
26   pursuant to Federal Rule of Bankruptcy 9014(a) rather than by the filing of an
27   adversary proceeding pursuant to Federal Rule of Bankruptcy 7001. See Barrientos,
28   633 F.3d at 1189-91 (upholding the bankruptcy court’s dismissal of an adversary
                                             12
 1   complaint). The Barrientos court reasoned that seeking injunctive relief in an
 2   adversary action relating to a bankruptcy discharge is tantamount to seeking an
 3   injunction to enforce an injunction. Id. Because, by operation of law, the discharge
 4   itself functions as an injunction against collection of discharged debts, the debtor
 5   would in effect be seeking an injunction she already has. Id. at 1190. In such a
 6   situation, the debtor must pursue the contempt remedy because further injunctive
 7   relief “would be superfluous.” Id.
 8         The Bankruptcy Court correctly concluded that Barrientos does not control.
 9   (See Mem. of Dec. at 28-31.) Here, Debtor has an additional basis for the filing of an
10   adversary action that Barrientos did not have. Unlike Debtor, Barrientos did not file
11   “a proceeding to determine the validity, priority, or extent of a lien or other interest in
12   property,” as permitted by Bankruptcy Rule 7001(2) or “a proceeding to obtain
13   declaratory judgment relating” thereto, as permitted by Bankruptcy Rule 7001(9).
14   The Barrientos court simply did not consider whether the issues in this case must be
15   adjudicated as a contempt motion. Conversely, the Bankruptcy Rules clearly permit
16   the filing of an adversary action to address these issues.
17         A published opinion of the Ninth Circuit Bankruptcy Appellate Panel (BAP),
18   decided after Walls and Barrientos, is in accord with this Court’s ruling. See In re
19   Nash, 464 B.R. 874 (B.A.P. 9th Cir. 2012). There, the BAP considered an appeal of
20   an adversary action in which the bankruptcy court granted declaratory relief clarifying
21   that a pre-petition gambling debt was discharged in bankruptcy. Id. at 876. Although
22   purporting to refrain from “deciding whether Barrientos [was] implicated,” the BAP
23   nevertheless considered the merits of the debtor’s claim for declaratory relief in an
24   adversary action:
25                In this case, in addition to seeking monetary sanctions and an
26         injunction, Nash’s adversary complaint prayed for a declaratory
27         judgment that his debt to Hard Rock was discharged in his bankruptcy.
28         An adversary proceeding targeting this type of relief is proper under Rule
                                             13
 1         7001(6) and (9) (providing for an adversary proceeding for a declaratory
 2         judgment or for a determination of dischargeability of a debt).
 3   Id. at 879.
 4         A Fifth Circuit case, Matter of Nat’l Gypsum Co., 118 F.3d 1056 (5th Cir.
 5   1997), is also in accord. There, after an insurer attempted to collect the pre-
 6   confirmation debts of the debtor’s predecessor, the debtor filed an adversary action for
 7   declaratory relief, seeking a declaration that the pre-confirmation debts were
 8   discharged and the discharge injunction therefore prohibited the insurer’s attempts to
 9   collect the debt. Id. at 1059. The Court held that the discharge injunction conferred
10   on the debtor a substantive right that, although “often enforced by a motion for
11   contempt,” was “also enforceable through a declaratory judgment action.” Id. at 1063.
12         Thus, in accord with In re Nash and Matter of Nat’l Gypsum Company, the
13   Court holds the Bankruptcy Court did not err in granting the declaratory relief sought
14   in the Adversary Complaint.
15         The Bankruptcy Court likewise did not err in granting injunctive relief. The
16   injunctive relief granted by the Bankruptcy Court is not merely an injunction to
17   comply with the discharge injunction, as Barrientos cautions against. Where the
18   discharge injunction prohibits various attempts to collect on a “debt as a personal
19   liability of the debtor,” the injunctive relief granted by the Bankruptcy Court is
20   broader, and it involves Debtor’s right to the Property. The Bankruptcy Court
21   enjoined Beveridge from taking action that is inconsistent with Debtor’s ownership of
22   the Property free and clear of Beveridge’s claim thereto. This injunction flows
23   directly from the concurrently granted declaratory relief that title to the Property is
24   vested in Debtor “free and clear of any liens, claims, or encumbrances of Beveridge.”
25   (Judgment at 5.) The Court therefore concludes that the Bankruptcy Court properly
26   granted injunctive relief.
27         In sum, none of Beveridge’s procedural challenges preclude the relief granted
28   by the Bankruptcy Court.
                                                14
 1   IV.   Attorney’s Fees
 2         Based on a contractual attorney-fee provision, the Bankruptcy Court awarded
 3   attorney’s fees to Debtor totaling $109,787.25. (AP Doc. 184.) Beveridge appeals the
 4   award.
 5         The award is based upon a provision in the Promissory Note, secured by the
 6   Deed of Trust as to the Property, executed by Debtor and Beveridge’s predecessor on
 7   October 11, 2006. (See Doc 44-1 at 21-22, V13 at 26-27 (“Prom. Note”).) The
 8   provision permits fees to be awarded to the lender, but not the borrower, so the award
 9   is also based on a provision of California law that requires reciprocity in the
10   enforcement of unilateral attorney-fee provisions. See Cal. Civ. Code § 1717(a).
11         More specifically, the Promissory Note defines “default” as the failure to “pay
12   the full amount of each monthly payment due under [the] Note by the [15th day of
13   each month].” (Prom. Note at 1.) In the event of default, “the [lender] may demand
14   that [the borrower] pay immediately all amounts [due] under [the] Note.” (Id.) If the
15   lender makes such a demand, the lender “will have the right to be paid back for all its
16   costs and expenses to the extent not prohibited by applicable law.” (Id.) Such
17   expenses expressly include “reasonable attorney’s fees.” (Id.) This provision inures
18   to the benefit of the lender only; however, § 1717(a) requires reciprocity in attorney
19   fee provisions, even where the contract provides for attorney’s fees only to one party:
20                In any action on a contract, where the contract specifically
21         provides that attorney’s fees and costs, which are incurred to enforce that
22         contract, shall be awarded either to one of the parties or to the prevailing
23         party, then the party who is determined to be the party prevailing on the
24         contract, whether he or she is the party specified in the contract or not,
25         shall be entitled to reasonable attorney’s fees in addition to other costs.
26   Cal. Civ. Code § 1717(a).
27         Three (sometimes four) conditions must be met before fees may be awarded
28   pursuant to § 1717(a). “First, the action in which the fees are incurred must be an
                                                15
 1   action ‘on a contract,’ a phrase that is liberally construed.” In re Penrod, 802 F.3d
 2   1084, 1087 (9th Cir. 2015). “Under California law, an action is “on a contract” when
 3   a party seeks to enforce, or avoid enforcement of, the provisions of the contract.” Id.
 4   at 1088. “In determining whether an action is ‘on the contract’ under section 1717,
 5   the proper focus is not on the nature of the remedy, but on the basis of the cause of
 6   action.” Kachlon v. Markowitz, 168 Cal. App. 4th 316, 347 (2008). “Second, the
 7   contract must contain a provision stating that attorney’s fees incurred to enforce the
 8   contract shall be awarded either to one of the parties or to the prevailing party.” In re
 9   Penrod, 802 F.3d at 1087. “[T]hird, the party seeking fees must be the [prevailing]
10   party.” Id. at 1087-88. And fourth, where the prevailing party is not the party
11   specified in the contract, the party that is specified in the contract would have been
12   entitled to recover his fees had he prevailed. Cal. Civ. Code § 1717(a).
13         All but the first condition are easily disposed of here.
14         As to the second condition, the language quoted above clearly provides that the
15   lender “will have the right to be paid back for all its costs and expenses,” expressly
16   including “reasonable attorney’s fees.” Read in context, this is a provision that
17   requires the borrower to repay to the lender for attorney’s fees incurred in collecting
18   the Promissory Note. Therefore, this provision requires an award of “attorney’s fees
19   incurred to enforce the contract” within the meaning of § 1717(a). Beveridge argues
20   that this attorney fee provision does not authorize a separate award of fees. (See
21   Opening Brief 30-32.) For this argument, Beveridge relies on Hart v. Clear Recon
22   Corp., 27 Cal. App. 5th 322 (Ct. App. 2018) and Chacker v. JPMorgan Chase Bank,
23   N.A., 27 Cal. App. 5th 351 (Ct. App. 2018), as modified on denial of reh’g (Oct. 17,
24   2018). Both of these cases held that § 1717(a) is not applicable to attorney fee clauses
25   that provide that amounts expended by the lender to protect its rights would be added
26   to the balance of the borrower’s indebtedness. See Hart, 27 Cal. App. 5th at 325
27   (considering the clause “[a]ny amounts disbursed by Lender under this Section 9 shall
28   become additional debt of Borrower secured by this Security Instrument”); Chacker,
                                            16
 1   27 Cal. App. 5th at 354 (considering an identically worded provision). That is not the
 2   case here, and the Court concludes the second condition is met.
 3         The third condition is met because the party seeking attorney’s fees, the Debtor,
 4   prevailed in the adversary action.
 5         The fourth condition is also met. In foreclosing, and in opposing the claims
 6   asserted in the adversary action, Beveridge sought to enforce rights to the Property
 7   that derived from the Promissory Note, secured by the Deed of Trust. Thus, had he
 8   prevailed, he would have been entitled to attorney’s fees under the Promissory Note.
 9         Requiring more discussion is the first condition, whether the adversary action
10   was an “action on a contract.” Relying on In re Penrod, the Bankruptcy Court
11   concluded that the adversary action was “on a contract” and awarded fees. (See Doc.
12   55-1, 04/12/18 BK Tr. at 6-14.) There, the debtor bought a new car, financing the
13   entire purchase amount plus $7,000 in “negative equity” in the vehicle she traded in.
14   802 F.3d at 1805. In her subsequent bankruptcy case, the parties litigated extensively
15   over whether the additional amount of negative equity could be treated as a secured
16   claim or whether it must be treated as an unsecured claim. Id. at 1805-07. The debtor
17   ultimately prevailed and sought attorney’s fees. Id. at 1807. The bankruptcy court
18   and the district court denied the debtor’s fee application, holding that she did not
19   prevail “on the contract” because she prevailed only as a matter of bankruptcy law.
20   Id.
21         The Ninth Circuit reversed. Although earlier case law supported the
22   bankruptcy and district court’s decision, the Supreme Court held otherwise in
23   Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443 (2007).
24   Specifically, Travelers expressly abrogated In re Fobian, 951 F.2d 1149, 1153 (9th
25   Cir. 1991), which had held “where the litigated issues involve not basic contract
26   enforcement questions, but issues peculiar to federal bankruptcy law, attorney’s fees
27   will not be awarded absent bad faith or harassment by the losing party.” Id. at 1153.
28   The Supreme Court first noted the lack of textual support in the Bankruptcy Code for
                                              17
 1   this rule. 549 U.S. at 451-54. In the absence of such support, the more general
 2   provision of § 502(b) applies, and claims enforceable under state law are allowed in
 3   bankruptcy unless expressly disallowed. Id. at 452-54.
 4         Relying on Travelers’ directive to apply state law, the Bankruptcy Court
 5   examined whether fees were awardable under § 1717(a). It first noted that the action
 6   taken by Beveridge was taken to enforce the Promissory Note and the Deed of Trust.
 7   (See Doc. 55-1, 04/12/18 BK Tr. at 5 (“[T]he action being taken by Beveridge [was]
 8   to foreclose for default, non-payment and that would be an action to enforce.”).)
 9   Thereafter, the Bankruptcy Court concluded that when the Debtor filed the adversary
10   action in response to Beveridge’s actions, it was to avoid enforcement of the
11   Promissory Note and the Deed of Trust. (See generally id. at 6-17.)
12         The Court agrees. The adversary action was “on a contract” because Debtor
13   sought to avoid enforcement of the provisions of the agreement containing the
14   attorney fee provision. See In re Penrod, 802 F.3d at 1088. That the adversary action
15   sought declaratory and injunctive relief does not detract from this conclusion, because
16   “the proper focus” is “on the basis of the cause of action” rather than on “the nature of
17   the remedy.” Kachlon, 168 Cal. App. 4th at 347-48 (holding that a declaratory relief
18   claim that sought an order to reconvey a deed of trust was an action “on a contract”
19   because it sought a declaration of rights based upon the parties’ agreement).
20         Beveridge’s arguments regarding the “on a contract” condition do not convince
21   the Court otherwise. Two key cases upon which Beveridge relies involve resolution
22   of issues regarding the automatic stay which, by their nature, involve a procedural
23   question related to whether an action can proceed at all rather than substantive
24   questions related to the contractual rights of the parties. See In re Johnson, 756 F.2d
25   738, 740 (9th Cir. 1985) (“The question for determination here, then, is whether a
26   motion for relief from an automatic stay pursuant to 11 U.S.C. § 362(d) is an ‘action
27   on a contract’ to which California law should be applied.”); Green Tree Servicing LLC
28   v. Giusto, 553 B.R. 778, 781 (N.D. Cal. 2016) (also involving automatic stay
                                              18
 1   proceedings). These cases hold that proceedings regarding whether the automatic stay
 2   provision applies are not actions “on a contract,” but the present action implicates the
 3   contractual rights of the parties in a way that Johnson and Green Tree did not.
 4         Other cases Beveridge relies upon involve issues unrelated to the contractual
 5   rights of the parties. See Bos v. Bd. of Trustees, 818 F.3d 486, 491 (9th Cir. 2016)
 6   (“In Bos’s case, by contrast, the relevant action did not raise any question about the
 7   enforceability of the Trust Agreements or the Note. Such action was therefore not ‘on
 8   a contract,’ and the attorney’s fees Bos incurred are not recoverable under section
 9   1717.”); In re Hosseini, 504 B.R. 558, 568-69 (B.A.P. 9th Cir. 2014) (“[T]he debtor
10   had initiated the adversary proceeding under § 523(a)(8) to discharge the student loan
11   debt, not to contest its terms or amount. [As such, it] was not ‘a contract dispute
12   arising out of the borrowing on the [promissory] note,’ but ‘an action brought by the
13   [d]ebtor to have the debt declared [discharged].’”).
14         The Court concludes that Debtor has met all the conditions for application of
15   California Civil Code § 1717(a). Accordingly, the Court AFFIRMS the Bankruptcy
16   Court’s attorney fee award in favor of Debtor.
17         V.     Conclusion
18         As set forth herein, the Court AFFIRMS the Bankruptcy Court’s Judgment and
19   AFFIRMS the Order Awarding Attorney’s Fees and Costs.
20         IT IS SO ORDERED.
21         DATE: August 7, 2019
22                                           _________________________________
                                             The Hon. Josephine L. Staton
23
                                             United States District Judge
24
     CC: BAP; BKCOURT
25
26
27
28
                                                19
